                           Case MDL No. 2804 Document 6484 Filed 12/17/19 Page 1 of 1
                            BEFORE THE UNITED STATES JUDICIAL PANEL
                                 ON MULTIDISTRICT LITIGATION
 MDL No. 2804                   & Title _ IN RE: National Prescription Opiate Litigation


                                                              NOTICE OF APPEARANCE
                                       (Appearances should only be entered in compliance with Rule 4. l(c).

PARTIES REPRESENTED (indicate plaintiff or defendant (i.e. Plaintiff Bob Jones)-If representation
includes more than one party, attach a separate list.)
Allergan plc f/k/a Actavis plc and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.

(Allergan plc and Allergan Finance, LLC expressly reserve all defenses related to personal jurisdiction and service of process as indicated in
the attached schedule of actions.)

SHORT CASE CAPTION(s) {Include District and Civil Action No. (i.e. Jones v. Smith Corp., et al., D.
Delaware, 1:14-586)- If party representation includes more than one case, attach a schedule of actions)
NOTE: Include only actions in which you are entering an Appearance.
See attached Schedule of Actions.



In compliance with Rule 4.l(c), R .P.J.P.M.L., 199 F.R.D. 425, 431 (2001), the following designated attorney is authorized
to receive service of all pleadings, notices, orders, and other papers relating to practice before the United States Judicial
Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each party.

                             12/17/2019                                                         ls/Donna M . Welch
                                       Date                                              Signature of Attorney or Designee


 Name and Address of Designated Attorney: Donna M. Welch, P.C., Kirkland & Ellis LLP
                                          300 N LaSalle
                                          Chicago, IL 60654

                  312-862-2425
 Te Iephone No. : _ _ _ _ _ _ _ _ _ _ __                                             Fax No .: 312-862-2200


 Emat.1 Address: _
                 dwelch@kirkland.com
                   _ _ _ _ _ _ _ _ _ __

 Inswctions:


 I. From the JPML home page, download Notice of Appearance. Fill out form and save in .pdf format. (All docw:nents filed with the Judicial Panel must be in PDF Format.)
 The Appearance Form is to be filed as the main PDF document. Any docw:nents submitted with the Appearance Form are attachments.
 2 Select MDL from the menu bar at the top of the ECF screen.
 3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.
 4. Enter the three or four digit MDL number (ex. 875). Select Ne)(t.
 5. Verify MDL number, if correct Select Ne)(t.
 6. Choose the case(s) for which the Appearance is being filed. Select Next.
 7. Select Party. Select next twice.
 8. Upload the Appearance Form as the Main docw:nent and all other docw:nents as attachments. Be sure to choose a category and description Select the docw:nent to which
 the Appearance relates. (Note: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred liti~tions should be
 linked to the Conditional Transfer Order (CTO).
 9. Select the next button and verify docket te)(t. If correct continue to select ne)(t to complete the transaction.
                                                                                                                                                              JPMLForm 18
